Citation Nr: 1549645	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-22 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for lumbar disc disease, post-fusion L4-S1, evaluated as 20 percent disabling prior to July 15, 2015, and 40 percent disabling thereafter.

2.  Entitlement to service connection for degenerative disc disease C5-C6 and C7 with localized spinal stenosis and radiculopathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1981 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In April 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In an August 2015 rating decision, the RO granted an increased rating of 40 percent for the service-connected lumbar disc disease, post fusion L4-S1, effective July 15, 2015.  The issues of an increased rating for lumbar disc disease, post fusion L4-S1 remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).
 
This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  For the period prior to July 15, 2015, the Veteran's lumbar disc disease, post-fusion L4-S1 was manifested by forward flexion of no less than 45 degrees; there was no evidence of intervertebral disc syndrome, associated neurological deficit that has not already been accounted for or ankylosis.

2.  For the period beginning July 15, 2015, the Veteran's lumbar disc disease, post-fusion L4-S1 is manifested by severe limitation of motion of the lumbar spine; however, there is no evidence of intervertebral disc syndrome, associated neurological deficit that has not already been accounted for, or ankylosis.

3.  The Veteran's degenerative disc disease C5-C6 and C7 with localized spinal stenosis and radiculopathy is related to his active military service.


CONCLUSIONS OF LAW

1.  For the period prior to July 15, 2015, the criteria for a rating in excess of 20 percent for lumbar disc disease, post-fusion L4-S1 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5243 (2015).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5243 (2015). 

2.  For the period beginning July 15, 2015, the criteria for a rating in excess of 40 percent for lumbar disc disease, post-fusion L4-S1 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5243 (2015). 

3.  The Veteran's degenerative disc disease C5-C6 and C7 with localized spinal stenosis and radiculopathy was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in March 2009.


The VCAA is not applicable where further assistance would not aid the appellant in substantiating her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating her claim for service connection for degenerative disc disease C5-C6 and C7 with localized spinal stenosis and radiculopathy.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  In addition, the Veteran was afforded VA examinations in March 2009, November 2011 and July 2015 for his lumbar spine disability.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim for an increased rating.


The Board's April 2015 remand was to afford the Veteran a contemporaneous examination for her lumbar spine disability.  As noted above, a VA spine examination was provided in July 2015.  The examination report contains sufficient information to permit the disability to be accurately rated and substantially complied with the remand directives.  There is no evidence or contention that there has been a change in the Veteran's symptoms since the last examination.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Increased Rating for Lumbar Disc Disease

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran in terms of working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Analysis

In a September 1991 rating decision, the RO granted service connection for herniated nucleus pulposus L4-5, status post fusion times two with low back pain and paresthesia left leg.  A 20 percent evaluation was assigned, effective July 26, 1991.  The Veteran's current claim for an increased rating was received in March 2009.  In an August 2015 rating decision, the RO granted an increased rating of 40 percent for the service-connected lumbar disc disease, post fusion L4-S1, effective July 15, 2015.  The Veteran continues to appeal the rating for her lumbar spine disability.

Period Prior to July 15, 2015

In order to warrant a rating in excess of 20 percent, the Veteran's low back disability must be manifested by forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire thoracolumbar spine.

The Veteran was afforded a VA examination in March 2009, in response to her claim for an increased rating.  Range of motion was reported as flexion of 0 to 45 degrees, extension 0 to 15 degrees, left lateral flexion of 0 to 25 degrees, left lateral rotation of 0 to 15 degrees, right lateral flexion of 0 to 25 degrees, and right lateral rotation of 0 to 35 degrees.  There was objective evidence of pain on active range of motion and after repetitive motion, however there was no additional limitation after three repetitions of range motion.

The Veteran was afforded another VA examination in November 2011.  On physical examination, range of motion was reported as forward flexion to 60 degrees with pain at 45 degrees, extension to 20 degrees with pain at 15 degrees, and lateral flexion to 20 degrees with pain at same, bilaterally.  Lateral rotation was 30 degrees or more with pain at same, bilaterally.  Range of motion on repeated testing times 3 was the same as indicated above with no additional limitation of motion.  Functional loss or functional impairment was noted to be due to pain on motion.  There was no guarding or spasm of the thoracolumbar spine severe enough to cause abnormal gait or abnormal spinal contour, such as scoliosis or reversed lordosis.  There was localized tenderness to palpation for joints and/or soft tissue of the thoracolumbar spine.  Motor strength and deep tendon reflexes were normal.  Sensory examination was normal with no evidence of radiculopathy.  Straight-leg raising was reported as negative on the right and negative on the left.  There was no intervertebral disc syndrome.  The Veteran reported continued low back pain despite lumbar discectomy and fusion in 1989.  She denied any flare-ups of back pain.  She also denied using any assistive devices as a normal mode of locomotion or any incapacitating episodes over the previous 12 months.  There was no functional impairment of an extremity and no scars that were painful or unstable.  X-rays revealed fusion of L4 on L5 and sacralization of L5.  The Veteran also reported difficulty bending, lifting and carrying at work.  A diagnosis of herniated intervertebral disk was made. 

The evidence of record for this period, including VA treatment records and VA examinations in 2009 and 2011, reflects complaints of chronic back pain, but it also shows that the Veteran was able to flex forward well beyond 30 degrees and maintained significant movement in the spine, which means that there was no evidence of ankylosis.  In this regard, on VA examination in March 2009, the examiner noted that there was ankylosis of part of the thoracolumbar spine, however, the Veteran was able to perform range of motion exercises for the lumbar spine, including forward flexion to 45 degrees.  In addition, although the Veteran reported radiating pain into the left buttock and posterior lateral leg to knee during VA examination in March 2009, and there was slight decrease in sensation in the left leg during sensory examination in March 2009, no neurological disability was diagnosed at that time.  There was no evidence on VA examination in November 2011 of any neurological deficits.  The evidence is therefore also against a separate rating for neurologic impairment associated with the Veteran's low back disability prior to July 15, 2015.  Consequently, the Board finds that a rating in excess of 20 percent is not warranted for this period under the general rating formula.

Furthermore, in regards to DeLuca criteria, the March 2009 and November 2011 examiners reported that the Veteran experienced pain during range of motion.  However, both examiners also noted that joint function of the spine was not additionally limited after repetitive use.  Furthermore, although the Veteran reported severe additional limitation of motion or functional impairment during flare-ups of back pain on examination in March 2009; there is no medical evidence during this period, to show that there is any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 20 percent.  She denied any flare-ups of back pain during examination in November 2011, but reported constant pain.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  Moreover, her painful motion is already contemplated in her 20 percent evaluation which recognizes her limited painful motion. A higher rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.

The Board also finds that higher ratings are not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  In this regard, the Veteran denied any incapacitating episodes due to back pain on examination in March 2009 and November 2011.  There is no documentary evidence of any incapacitating episodes or physician-prescribed bed rest for the Veteran's low back disability during this period.  Therefore, a rating in excess of 20 percent under Diagnostic Code 5243 is not warranted for the period prior to July 15, 2015.

Period Beginning July 15, 2015

The Veteran was afforded her most recent VA examination in July 2015.  During physical examination, range of motion was reported as flexion to 30 degrees.  

Accordingly, as noted above, in the August 2015 rating decision, the RO granted an increased rating of 40 percent for the low back disability, effective July 15, 2015, the date of the VA examination showing an increase in disability.

In order for the Veteran to receive a higher rating under the General Rating Formula for Diseases and Injuries of the Spine, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine or separately ratable neurologic disability. 

There was no evidence of unfavorable ankylosis of the thoracolumbar spine on VA examination in July 2015.  The Board also notes that there are no treatment records, VA or private, showing any evidence of unfavorable ankylosis of the thoracolumbar spine for this period, nor has the Veteran asserted immobility of her thoracolumbar spine. 

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997). 
The Veteran does not have unfavorable ankylosis of the thoracolumbar spine, inasmuch as she retains the ability to move the spine and it has not been shown to be fixed.  There is no other basis for a higher schedular rating for the orthopedic manifestations of the low back disability.  Accordingly, the Board finds that a rating in excess of 40 percent is not warranted under the general criteria for rating injuries of the spine.

With regard to neurologic impairment, the Board notes that, except for the noted radiculopathy of the left lower extremity, which the Veteran is already being compensated for, there is no evidence of neurologic impairment during the appeal period.  In this regard, on examination in July 2015, the examiner diagnosed mild radiculopathy of the left lower extremity.  Neurological testing for the left lower extremity was essentially normal, and did not support a diagnosis of radiculopathy. Thus, there is no evidence to support that her left lower radiculopathy is greater than mild, and a 10 percent rating is appropriate for mild incomplete paralysis of the sciatic nerve. 38 C.F.R. § 4.124a, DC 8620 (2015). Moreover, there is no other evidence of record of any other neurologic abnormalities or findings related to the lumbar spine condition, thus additional compensation for the right leg or for any other neurologic conditions is not warranted. 

The Board also notes that higher ratings are not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  In this regard, as was the case on examination in 2009 and 2011, the Veteran denied any incapacitating episodes on examination in July 2015, and the record is negative for any evidence of intervertebral disc disease or physician prescribed bed rest.  A rating on that basis would; therefore, not be warranted.  Cf. 38 C.F.R. § 4.71a Formula for Rating Intervertebral Disc Disease (2015).

The Board has found no other section that provides a basis upon which to assign a higher disability evaluation or separate compensable evaluation (other than the evaluation already assigned for left lower extremity radiculopathy) for the low back disability.

The Veteran is competent to report the symptoms of her low back disability.  Her complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  After examining all the evidence, the Board concludes that the weight of the evidence is against a rating in excess of 40 percent for lumbar disc disease, post-fusion L4-S1.  
38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21 (2015).

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's low back disability, as discussed above, is manifested by complaints of pain and limitation of motion, with radiculopathy into the left lower extremity.  This symptomatology is contemplated by the rating criteria applied in this case.  She reported in 2009 that she was not working because she stayed home with her children and because she had difficulty working due to her back condition.  In 2011, she reported that her back condition caused her difficulty with bending, lifting and carrying.  In 2015, she reported that due to her back condition, she could not sit for a prolonged period of time, she took frequent short breaks to stretch or pace around, and that she had taken about 2 days off in the previous six months.  However, she has not reported that she was fired, demoted, or denied employment due to her low back disability.  Furthermore, the Board notes that to the extent that the Veteran has reported that she has missed work due to her low back disability, the assigned ratings are intended to compensate for the average impairment of earning capacity, and his missed work was due to symptoms contemplated by the rating schedule and not an unusual or exceptional disability picture.  38 C.F.R. § 4.1 (2015).  Moreover, the Board notes that the rating schedule contemplates the effects of the disability on the Veteran's ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  Thus, there is no evidence of marked interference with employment.  In addition, there is no evidence of record showing that she has been hospitalization due to her low back disability.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Service Connection for Degenerative Disc Disease C5 C6 and C6 C7

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The Veteran contends that her currently diagnosed cervical spine disability is related to her active military service.

Service treatment records show that neck stiffness on an emergency room treatment
record.  The report is not dated but as the Veteran was 27 years old at the time of
treatment, the treatment was in approximately 1989.

Another October 1989 entry in the service treatment records shows that the Veteran
was admitted to the hospital with pyelonephritis and aseptic meningitis.  Upon
physical examination decreased range of motion of the neck was noted.

The Veteran had a VA examination of the cervical spine in November 2011. The
examiner diagnosed status post anterior cervical spine fusion from C5 through C7
and mild degenerative changes of the cervical spine at C4/5 and C7/T1.  The examiner opined that the diagnosed cervical spine disability was not related to the Veteran's active military service, but as noted in the Board's April 2015 remand, the opinion of the VA examiner was inadequate for evaluation purposes.  

As such, the Veteran was afforded another VA examination and opinion in July 2015.  The examiner opined that the diagnosed cervical spine disability was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that the Veteran complained of neck pain with reduced range of motion in 1989 while in service.  There were no X-rays taken at that time.  Her symptoms got worse after the 2008 motor vehicle accident (MVA).  Therefore, the examiner concluded that it is at least as likely as not that the Veteran had an underlying neck condition that started in service in 1989, and the symptoms have gotten worse over time, especially since her MVA in 2008.  There is no probative contrary medical opinion of record.  

The Veteran reports neck pain since service and following her discharge.  She is competent to report her symptoms, and her reports are supported by the findings that she has a current cervical spine disability, as well as by the fact that treatment for neck pain and decreased range of motion in the neck was document as early as 1989, in service.  The Board also finds that as the Veteran has consistently reported in statements and during VA examinations, that her neck pain began in service, her statements are also found to be credible.  Finally, as noted above, the July 2015 VA examiner opined that the Veteran's diagnosed cervical spine disability is related to her reported in-service neck injury.  The Veteran's statements and lay statements, along with the medical evidence of record, provide competent evidence of neck pain in service and a continuity of symptoms since.  They provide a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr.

There is evidence against the claim, in that the Veteran was not diagnosed with a cervical spine disability until many years after service, and the Veteran also sustained a neck injury in a post-service MVA in 2008.  However, the Board finds that the evidence is in relative equipoise on the question of whether the current cervical spine disability is related to service, and resolving reasonable doubt in the Veteran's favor, service connection is granted.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

For the period prior to July 15, 2015, a rating in excess of 20 percent for lumbar disc disease, post-fusion L4-S1 is denied.

For the period beginning July 15,2015, a rating in excess of 40 percent for lumbar disc disease, post-fusion L4-S1 is denied.

Service connection for degenerative disc disease C5-C6 and C7 with localized spinal stenosis and radiculopathy is granted, subject to the statutes and regulations governing the payment of monetary benefits.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


